DETAILED ACTION
This Office action is in response to the application filed on 26 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2013/0221117; hereinafter “Warren”) in view of Lai et al. (US 2017/0261214; hereinafter “Lai”).
In re claims 1 and 11, Warren discloses a circuit and associated method for stealing power from an external system without interfering 2 with a communication protocol (see Figs. 5, 6A-C, 20, 21), the circuit comprising: 3a plurality of wiring connectors (e.g. Fig. 20: 2012) configured to receive a plurality of wires (as shown) from the external system ([0012], [0062], [0122-123]); 6a first voltage regulator (360; Fig. 6A; 2024) to regulate a voltage on the plurality of wiring connectors7 at a plurality of voltage levels according to the communication protocol ([0078-79]) to be sent to the external system; 8a current monitor (as part of 673/2028 and/or 2008) to measure a plurality of current levels received through the 9 plurality of wiring connectors according to the communication protocol ([0079], [0083-85], [0133]); and1011 a power converter (630 and/or 670) that adjusts an amount of power stolen from the plurality of 12 wiring connectors based on the current-limiting output ([0080], [0084-85], [0133]).
Warren does not disclose that the communication protocol includes the first voltage regulator encoding a first multi-bit binary message via the plurality of voltage levels, and the current monitor decoding the plurality of current levels to determine a second multi-bit binary message sent from the external system. Whereas Lai discloses a building control network system (Figs. 10-13) in which control messages are sent over the electric power supply lines (Abstract, [0004]-[0005]) using known, standard communication protocols (id.). More specifically, the communication includes using a first voltage regulator (110 in Fig. 1) to encode a first multi-bit binary message via the plurality of voltage levels to be sent to the system (see [0026], [0029]) and using a current monitor (112) to decode the plurality of current levels to determine a second multi-bit binary message sent from the external system ([0033], [0037]). Lai teaches that the use of the communication protocol over the power supply lines enables better control and higher efficiency of the building’s HVAC or other systems (Abstract, [0004]-[0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, circuit, and method of Warren such that the communication protocol includes the first voltage regulator encoding a first multi-bit binary message via the plurality of voltage levels, and the current monitor decoding the plurality of current levels to determine a second multi-bit binary message sent from the external system, as taught by Lai. The person of ordinary skill would have been motivated to make this modification because of the expectation of providing better control and efficiency of the building’s HVAC or other systems, as also taught by Lai.
In re claims 2 and 3, Warren discloses a diode bridge rectifier (see Figs. 6A, 20) coupled 2 between the plurality of wiring connectors and the first voltage regulator.
In re claim 6, Warren does not disclose the current monitor comprises a resistor 2 and a current-sense amplifier that measures a voltage differential across the resistor. However this was a well-known and ubiquitous type of current sensor circuit often used in the art of electronics where current sensing is required and the power loss of current flowing through the resistor was not a critical issue. The use of such a basic sensor would simplify the circuitry and reduce the cost of producing the device as would have been well understood to an ordinary artisan. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the circuit of Warren by incorporating a resistor 2 and a current-sense amplifier that measures a voltage differential across the resistor for the current monitor, in order to simplify the circuit design and reduce productions costs as understood in the art.
In re claim 9, Warren does not disclose wherein the power converter comprises an error 2 amplifier that controls an output current of the power converter. However, it was again routine and well-understood to use an error amplifier as part of a feedback loop of a power converter for the purpose of accurate output regulation and loop stability with respect to noise and transient conditions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the circuit of Warren by incorporating an error 2 amplifier that controls an output current of the power converter for the well-known purposes of output regulation and loop stability, as routine and well-understood in the art of power electronics and switched-mode power converters.
In re claims 10, 12, and 13, Warren discloses wherein adjusting the amount of power stolen 2comprises reducing an amount of power output by the power converter when the current-limiting3 output drops in voltage and indicates that the second voltage regulator is dropping out and increasing an amount of power output by the power converter when the current-3 limiting output indicates that the second voltage regulator is not dropping out ([0080]).
In re claim 14, the above modification of Warren according to Lai would necessarily further include receiving a command from a smart-home device to send the first multi-bit binary message to the external system (See Warren: [0078-80], [0128]; after the above-explained modification, these and other communications would use the multi-bit binary protocol as already explained).
In re claim 15, Warren discloses wherein the first voltage regulator comprises a 2 precision shunt regulator (Fig. 6A: Zener diode, unlabeled, connected as shunt regulator at input of 630).
In re claims 16-18, Warren discloses using the power stolen by the 2 power converter to power a system processor (e.g., 314, 316); and using the power stolen by the power converter to charge a rechargeable energy-storage device (318); and wherein the external system comprises an HVAC system comprising a boiler (Title, Abstract, Fig. 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (U.S. Pub. No. 2013/0221117) and Lai et al. (US 2017/0261214) as applied to claim 1 above, and further in view of Sells (U.S. 2011/0141782).
In re claim 4, Warren and/or Lai does not disclose wherein the bridge rectifier comprises a FET bridge 2 rectifier with Zener-resistor clamps at FET gates. Whereas Sells discloses a full-wave bridge rectifier comprising FET switches and Zener diode-resistor clamp circuits at the gate of each FET (Fig. 1) in order to protect the FETs from overvoltages at the gate terminals ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Warren by using a FET bridge2 rectifier in order to achieve higher efficiency of FETs instead of diodes as was well-known in the art, and further to incorporate Zener-resistor clamps at FET gates protect the FETs from overvoltages at the gate terminals as shown and taught by Sells.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (U.S. Pub. No. 2013/0221117) and Lai et al. (US 2017/0261214) as applied to claim 1 above, and further in view of Lee et al. (US 2013/0067941; hereinafter “Lee (2013)”).
In re claim 5, Warren and/or Lai does not disclose wherein the first voltage regulator comprises a 2plurality of Zener diode clamps, wherein regulated voltages of the plurality of Zener diode 3clamps correspond to the plurality of voltage levels. Whereas Lee (2013) discloses a communication system for use in an HVAC installation (Abstract, Fig. 4) in which a plurality of Zener diode clamps (e.g. ZD11, ZD12 – detail shown in Fig. 5) are connected across the communication devices terminals, and corresponding to a plurality of voltage levels (“designated voltages” in Lee (2013) – see [0141]-[0150]) in order to control voltages on the lines to be equal to or less than the designated voltages and so to protect the internal circuits of the device in case of miswiring (id. and [0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Warren by incorporating a 2plurality of Zener diode clamps as part of the first voltage regulator, wherein regulated voltages of the plurality of Zener diode 3clamps correspond to the plurality of voltage levels in order to limit voltages on the wires to the designated voltage levels or less and so protect the internal circuitry in case of miswiring, as taught by Lee (2103).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (U.S. Pub. No. 2013/0221117) and Lai et al. (US 2017/0261214) as applied to claim 1 above, and further in view of Lee et al. (U.S. 2012/0268085; hereinafter “Lee (2012)”).
In re claims 7 and 8, Warren and/or Lai does not disclose a resistive network coupled to 2 the first and/or second voltage regulator and a switch controlled by a transmit signal from a processor, wherein3 the switch changes a resistance of the resistive network to control a regulated voltage output by4 the first and/or second voltage regulator. Whereas Lee (2012) discloses a regulator circuit (Fig. 3) which has an output resistive divider circuit (Ra/Rb/Rc) with a switch (SWa) for changing the resistance thereof in order to enable adjustability of the regulated output voltage of the circuit ([0005, [0023], [0032]). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the circuit of Warren by incorporating a resistive network coupled to 2 the first and/or second voltage regulator and a switch controlled by a transmit signal from a processor, wherein3 the switch changes a resistance of the resistive network to control a regulated voltage output by4 the first and/or second voltage regulator enable adjustability of the regulated output voltage of the circuit as taught by Lee (2012).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,992,175. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims brought in the instant, child application of the above-cited patent are merely broader in scope by removal of some limitations from each independent claim. In other words, each and every limitation as is currently recited in the pending claims also appears, either verbatim or nearly so, in the corresponding claim of the patent. Therefore, the claimed inventions cannot be considered patentably distinct from one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of power stealing circuits and/or communications circuits used in home control networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838